FILED
                           NOT FOR PUBLICATION                             NOV 02 2015

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MOHIT RANDHAWA, AKA Harpal                       No. 13-16581
Singh; SHANNON CALLNET PVT
LTD.,                                            D.C. No. 2:09-cv-02304-WBS-
                                                 KJN
              Plaintiffs - Appellants,

 v.                                              MEMORANDUM*

SKYLUX, INC.; INTERACTIVE
INTELLIGENCE, INC.; MUJEEB
PUZHAKKARAILLATH; SKYLUX
TELELINK PVT LTD.,

              Defendants - Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of California
                William B. Shubb, Senior District Judge, Presiding

                           Submitted October 19, 2015**
                             San Francisco, California

Before: WALLACE, D.W. NELSON, and CLIFTON, Circuit Judges.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Mohit Randhawa and Shannon Callnet Pvt Ltd. (STPL) (collectively,

plaintiffs) appeal from the district court’s dismissal of their action against Skylux,

Inc. (Skylux) on the basis of forum non conveniens. We review the district court’s

decision for an abuse of discretion. Piper Aircraft Co. v. Reyno, 454 U.S. 235, 257

(1981). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      To prevail on a motion to dismiss on the grounds of forum non conveniens,

the defendant “must show two things: (1) the existence of an adequate alternative

forum, and (2) that the balance of public and private interest factors favors

dismissal.” Boston Telecommunications Grp. Inc. v. Wood, 588 F.3d 1201, 1206

(9th Cir. 2009), citing Loya v. Starwood Hotels & Resorts Worldwide, Inc., 583
F.3d 656, 664 (9th Cir. 2009). In dismissing the case, plaintiffs contend the district

court abused its discretion by (1) admitting the expert declaration of Ambika S.,

w/o H.S. Arunpraksh (Ambika S.); (2) concluding that the Ambika S. declaration

sufficiently established the adequacy of Indian courts; (3) determining that the

private interest factors weighed in favor of dismissal; and (4) failing to impose

conditions on dismissal.

      First, the district court properly admitted the Ambika S. declaration even

though defendants failed to adhere to Eastern District of California Local Rule

142(a), which requires that affidavits submitted in support of a motion be filed


                                           2
with the motion to which it relates, unless accompanied by an affidavit of counsel

purporting to show good cause for the separate filing. Although “[d]istrict judges

must adhere to their court’s local rules,” only “a departure from local rules that

affects ‘substantial rights’ requires reversal.” All. of Nonprofits for Ins., Risk

Retention Grp. v. Kipper, 712 F.3d 1316, 1327 (9th Cir. 2013) (internal citations

and quotations omitted). Here, the district court had the discretion to admit the late-

filed declaration, even without an affidavit of counsel showing good cause for the

separate filing, because it did not affect plaintiffs’ substantial rights. Despite the

tardy filing, plaintiffs still had over a month to respond to the declaration in their

opposition.

      Second, plaintiffs’ argument that the expert declaration was insufficient to

establish the adequacy of the local courts in Bangalore and Ludhiana fails.

Plaintiffs waived this objection by neglecting to raise it before the district court.

See In re E.R. Fegert, Inc., 887 F.2d 955, 957 (9th Cir. 1989). Even if plaintiffs

had not waived this argument, the district court properly concluded that the courts

of India would provide a suitable alternate forum for this dispute.

      Third, plaintiffs contend that the district court abused its discretion in

weighing the private interest factors because the court failed to address ease of

access to sources of proof, the availability of compulsory process, the cost of


                                            3
obtaining attendance of willing witnesses, and the enforceability of a judgment.

Boston Telecommunications, 588 F.2d at 1206-07 (listing the private interest

factors to be weighed). Plaintiffs’ argument is not persuasive. The district court

assessed the locations of the parties and witnesses, emphasizing that almost every

witness resided in India; conceded that it was uncertain as to whether compulsory

process existed, but highlighted that defendants never indicated that witnesses

would be unwilling to testify; and stated that plaintiffs never provided any

evidence demonstrating why a judgment in India would be unenforceable against

STPL.

      Lastly, the district court did not abuse its discretion by failing to condition

dismissal on the defendant’s waiver of a statute of limitations defense in the

alternative forum. See Carijano v. Occidental Petroleum Corp., 643 F.3d 1216,

1235 (9th Cir. 2011), citing Paper Operations Consultants Inern., Ltd. v. S.S. Hong

Kong Amber, 513 F.2d 667, 672 (9th Cir. 1975) (limiting a district court’s

discretion to dismiss for forum non conveniens where an expired statute of

limitations would bar the action in the alternative forum). Plaintiffs never

requested that the district court impose such a condition and have therefore waived

this objection. No case suggests, moreover, that the district court was required to

impose conditions sua sponte on dismissal.


                                           4
AFFIRMED.




            5